DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 10, 11, 13-15 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 9, 10, 14 and 17 of conflicting Patent No. 10,701,440 B2 and claims 1-3, 9, 10, 14 and 17 of conflicting Patent No. 10,237,612 B2 and claims 1, 2, and 20 of conflicting Patent No. 9,788,055 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 10,701,440 B2, 10,237,612 B2 and 9,788,055 B2. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:
Conflicting Patent No. 10,701,440 B2
1
1
2






1
Conflicting Patent No. 10,237,612 B2
1
1
2






1

1
1
2






1
Pending Application 16/912592
1
2
3
4
5
6
7
8
9
10


Conflicting Patent No. 10,701,440 B2
3

9
10
14

17



Conflicting Patent No. 10,237,612 B2
3

9
10
14

17



Conflicting Patent No. 9,788,055 B2






20



Pending Application 16/912592
11
12
13
14
15
16
17
18
19
20

	
Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claims 1 of the conflicting Patent No. 10,701,440 B2, 10,237,612 B2 and 9,788,055 B2. Claim 13 and 17 of pending application and claims 9 and 17 in the conflicting Patent No. 10,701,440 B2, respectively, are analyzed similarly. Although conflicting Patent No. 10,701,440 B2, 10,237,612 B2 are not known below, they are analyzed and rejected similarly with respect to conflicting Patent No. 9,788,055 B2.  Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 9,788,055 B2
Claim 1 of Conflicting Application
Serial Number (16/912592)
Claim 1 of Pending Application
1. A computer-implemented method, comprising: 
1. A computer-implemented method, implemented at an electronic system including a display device, the method comprising:
at an electronic device that includes a processor and memory, automatically and without user interaction at the electronic device: streaming a media program to a 

receiving a content search request associated with the media program displayed on the first client device, wherein the content search request is received from a second client device that is communicatively coupled to the first client device; 
displaying a program information overlay concurrently with the media program on the display device, wherein the program information overlay is associated with the media program;
obtaining an image of what is being displayed on the first client device by capturing screen display data associated with the media program displayed on the first client device; in response to the content search request: after obtaining the image of what is being displayed on the first client device: analyzing the obtained image for one or more predefined indicators of a program information overlay including information about the media program, wherein the program information overlay is distinct from the media program; in response to the analysis, determining whether the one or more predefined indicators are present in the obtained image; and
while displaying the program information overlay, receiving a request for content associated with at least part of information displayed on the program information overlay;
in response to determining that the obtained image includes the one or more predefined indicators, extracting text displayed on the program information overlay in the obtained image, wherein the extracted text is associated with the media program; generating search terms from the extracted text;
in response to the request for associated content: processing the information displayed on the program information overlay;
performing an Internet search based on at least some of the generated search terms to identify content associated with the media program; and
retrieving from a server the content associated with at least part of the information displayed on the program information overlay; and
transmitting the results of the Internet search to the second screen client device for concurrent display thereon when the media program is displayed on the first client device.
displaying the retrieved content on one of the display device and a second screen client device.


	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 6-9, 13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0153831 A1 to Beaton in view of U.S. Pub. No. 2005/0251823 A1 to Saarikivi.
As to claim 1, 13 and 17, Beaton discloses a computer-implemented method, implemented at an electronic system including a display device, the method comprising: 
obtaining a media program for display on the display device (Beaton Fig. 1-3, ¶0064-0065, receiving video for displaying on the user’s computer);
displaying a program information overlay concurrently with the media program on the display device, wherein the program information overlay is associated with the media program (Beaton Fig. 1-3, 11, 13, ¶0069, 0074-0075, 0150, displaying a graphical overlay including a supplemental information overlay, while the video is displayed on the computer where the supplemental information overlay is associated with the video); 
while displaying the program information overlay, receiving a request for content associated with at least part of information displayed on the program information overlay (Beaton Fig. 1-3, 11, 13, ¶0075-0078, 0150, while the 
in response to the request for associated content: processing the information displayed on the program information overlay (Beaton Fig. 1-3, 11, 13, ¶0075-0078, 0150-0153, in response to the user selection, processing the selected thumbnail/icon on the supplemental information overlay); 
retrieving from a server the content associated with at least part of the information displayed on the program information overlay (Beaton Fig. 1-3, 11, 13, ¶0068, 0075-0078, 0150-0153, receiving from server content associated with the user selected thumbnail/icon of the supplemental information overlay); and 
displaying the retrieved content on one of the display device (Beaton Fig. 1-3, 11, 13, ¶0075-0078, 0150-0153, displaying the received content on the user’s computer).
Beaton does not expressly disclose displaying the retrieved content on a second screen client device.
Saarikivi discloses displaying the retrieved content on a second screen client device (Saarikivi Fig. 2-5, ¶0021-0026, 0028, displaying supplemental content on cellular phone)
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Beaton by displaying the retrieved content on a second screen client device as disclosed by Saarikivi.  The suggestion/motivation would have been in order to provide the same 
As to claim 4, Beaton discloses wherein receiving the request for associated content further comprising receiving a user press on one of: a button of a remote control coupled to the display device  (Beaton Fig. 1-3, 11, 13, ¶00410075-0078, 0150-0153, input device e.g. mouse/keyboard); and an affordance on an application interface configured to control play of the media program on the display device  (Beaton Fig. 1-3, 11, 13, ¶00410075-0078, 0150-0153, GUI to control playing of the video on the display).
As to claim 6, Beaton discloses wherein the retrieved content includes one or more of: a content file, a link to the content file, and metadata associated with the content file (Beaton Fig. 1-3, 11, 13, ¶0077, 0079, pictures/images of product and video). 
As to claim 7, Beaton discloses wherein the retrieved content includes one or more of videos, images, music, web pages, email messages, SMS messages, content feeds, playlists, XML documents, and ratings associated with media content (Beaton Fig. 1-3, 11, 13, ¶0077, 0079, video, content).
As to claim 8, Beaton discloses wherein the retrieved content includes one or more of links to videos, images, music, web pages, email messages, SMS messages, content feeds, playlists, XML documents, and ratings associated with media content (Beaton Fig. 1-3, 11, 13, ¶0077, 0079, links to video, content).
As to claim 9, Beaton discloses wherein the retrieved content is displayed on the one of the display device and second screen client device, concurrently Beaton Fig. 1-32, 11, 13, ¶0075-0078, 0085, 0150-0153, received content displayed on display device together and in sync with video and Saarikivi Fig. 2-5, ¶0021-0026, 0028, displaying supplemental contents on TV and cellular phone together in sync).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0153831 A1 to Beaton in view of U.S. Pub. No. 2005/0251823 A1 to Saarikivi and in further view of U.S. Pub. No. 2011/0282906 A1 to Wong.
As to claim 2, Beaton and Saarikivi do not expressly disclose generating search terms from the information displayed on the program information overlay; and performing a search based on a subset of the search terms to identify the content from the server.
Wong discloses generating search terms from the information displayed on the program information overlay (Wong Fig. 1, 2 ¶0025-0030, 0101, 0103, 0104, 0107, generating search terms/text for information displayed on the captured image); and performing a search based on a subset of the search terms to identify the content from the server (Wong Fig. 1, 2 ¶0025-0030, 0101, 0103, 0104, 0107, searching using identified texts/words to identifying Internet related content from server)	.
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Beaton and Saarikivi by disclose generating search terms from the information displayed on the program information overlay; Wong.  The suggestion/motivation would have been in order to provide identification of supplemental content using search terms/words to search for Internet content related enhancing the user’s media experience.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0153831 A1 to Beaton in view of U.S. Pub. No. 2005/0251823 A1 to Saarikivi in further view of U.S. Pub. No. 2011/0282906 A1 to Wong and in further view of U.S. Pub. No. 2011/0202848 A1 to Ismalon
As to claim 3, Beaton, Saarikivi and Wong do not expressly disclose wherein the search includes a search selected from a group consisting of a general Internet search, a targeted search for associated news items, a targeted search for associated images, a targeted search for associated Internet-accessible media content, and a targeted search for associated social media content.
Ismalon discloses wherein the search includes a search selected from a group consisting of a general Internet search, a targeted search for associated news items, a targeted search for associated images, a targeted search for associated Internet-accessible media content, and a targeted search for associated social media content (Ismalon ¶0415-0428).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Beaton, Saarikivi and Wong wherein the Ismalon.  The suggestion/motivation would have been in order to search a plurality of different content sources thereby increasing the amount of content available in the search enhancing the user’s media experience.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0153831 A1 to Beaton in view of U.S. Pub. No. 2005/0251823 A1 to Saarikivi in further view of U.S. Pub. No. 2002/0042920 A1 to Thomas.
As to claim 5, Beaton and Saarikivi do not expressly disclose wherein the retrieved content includes one or more of: a program title, actor names, character names, and plot summaries.
Thomas discloses wherein the retrieved content includes one or more of: a program title, actor names, character names, and plot summaries (Thomas Fig. 10-13, 15, ¶0097, 0102, 0106, cast info).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Beaton and Saarikivi by wherein the retrieved content includes one or more of: a program title, actor names, character names, and plot summaries as disclosed by Thomas.  
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0153831 A1 to Beaton in view of U.S. Pub. No. 2005/0251823 A1 to Saarikivi in further view of U.S. Pub. No. 2010/0293162 A1 to Odland.
As to claim 12, Beaton discloses wherein the server includes one or more third party content servers, and the content is stored in a database of the server (Beaton Fig. 1, ¶0065, plurality of servers where the content is stored in the memory of the servers), and 
Beaton and Saarikivi do not expressly disclose wherein the database is established at least partially based on heuristic data of prior searches of a plurality of users and content providers.
Odland discloses wherein the database is established at least partially based on heuristic data of prior searches of a plurality of users and content providers (Odland ¶0031, database specific to plurality of users containing previously search queries).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Beaton and Saarikivi by wherein the database is established at least partially based on heuristic data of prior searches of a plurality of users and content providers as disclosed by Odland.  The suggestion/motivation would have been in order to provide a database based on previously execute search queries allowing aggregated knowledge of past searches thereby enhancing the user’s experience.

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0153831 A1 to Beaton in view of U.S. Pub. No. 2005/0251823 A1 to Saarikivi in further view of U.S. Pub. No. 2009/0077065 A1 to Song.
As to claim 14, Beaton and Saarikivi do not expressly disclose identifying noun phrases in the information displayed on the program information overlay; and selecting a threshold number of noun phrases to be search terms to retrieve the content from the server.
Song discloses identifying noun phrases in the information displayed on the program information overlay (Song Fig. 2-4, ¶0026-0027, 0029-0031, 0033-0036, extracting noun phrases on document); and selecting a threshold number of noun phrases to be search terms to retrieve the content from the server (Song Fig. 2-4, ¶0026-0027, 0029-0031, 0033-0036, extracting noun phrases on document and selecting maximum number of words for a term, selecting certain terms including only noun phrases to be searched for from the search engine server).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Beaton and Saarikivi by identifying noun phrases in the information displayed on the program information overlay; and selecting a threshold number of noun phrases to be search terms to retrieve the content from the server as disclosed by Song.  The suggestion/motivation would have been in order to provide keyword noun phrase searching increasing the search result relevancy thereby enhancing the user’s experience.
claim 15, Song discloses wherein retrieving the content from the server further comprises: performing a respective search for each of the threshold number of noun phrases, and wherein each respective search produces a subset of the retrieved content (Song Fig. 2-4, ¶0026-0027, 0029-0031, 0033-0036, selecting maximum number of words for a term, selecting certain terms including only noun phrases to be searched for from the search engine server and returning search results).
As to claim 16, Beaton and Saarikivi do not expressly disclose cross-referencing noun phrases in the information displayed on the program information overlay against prior search data.
Song discloses cross-referencing noun phrases in the information displayed on the program information overlay against prior search data (Song Fig. 2-4, ¶0026-0027, 0029-0031, 0033-0036, computing noun phrases with previous/prior search query in the history manager).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Beaton and Saarikivi by cross-referencing noun phrases in the information displayed on the program information overlay against prior search data as disclosed by Song.  The suggestion/motivation would have been in order to provide keyword noun phrase against prior search history increasing the search result relevancy thereby enhancing the user’s experience.

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0153831 A1 to Beaton in view of U.S. Pub. No. 2005/0251823 A1 to Saarikivi and in further view of U.S. Pub. No. 2011/0296463 A1 to Suslov.
As to claim 18, Beaton and Saarikivi do not expressly performing a search at the server to identify a plurality of search results; scoring the search results; and enabling display of at least some of the search results as the retrieved content based on the scoring.
Suslov discloses performing a search at the server to identify a plurality of search results (Suslov ¶0028, 0039, searching server to identify search results); 
scoring the search results (Suslov ¶0060, 0063, 0101, 0105, 0107, scoring/ranking search results); and
enabling display of at least some of the search results as the retrieved content based on the scoring (Suslov ¶0112, 0117-0118, sorting the displayed search results based on the scoring/ranking).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Beaton and Saarikivi by performing a search at the server to identify a plurality of search results; scoring the search results; and enabling display of at least some of the search results as the retrieved content based on the scoring as disclosed by Suslov.  The suggestion/motivation would have been in order to provide ranked search results that allows the user to view the most relevant search results enhancing the user’s experience.
claim 19, Suslov discloses wherein scoring the search results comprises: categorizing the search results (Suslov ¶0059, 0060, 0063, 0101, 0105, 0107, search results prioritized to certain genres); and for each search result, assigning a query score based on at least one of location data, search history and user preferences (Suslov ¶0059, 0060, 0063, 0101, 0105, 0107, assigning/adjusting scores based on user preferences), wherein each result of the search is displayed based at least on the query score (Suslov ¶0112, 0117-0118, sorting the displayed search results based on the plurality of scorings).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0153831 A1 to Beaton in view of U.S. Pub. No. 2005/0251823 A1 to Saarikivi and in further view of U.S. Pub. No. 2010/0293195 A1 to Houghton.
As to claim 20, Beaton and Saarikivi do not expressly cross-referencing noun phrases in the information displayed on the program information overlay against known names of television shows, movies, sporting events and known proper names.
Houghton discloses cross-referencing noun phrases in the information displayed on the program information overlay against known names of television shows, movies, sporting events and known proper names (Houghton ¶0026, 0029-0031, 0034, 0055, matching content item such as website against names of television shows, televisions shows known to include sports movies, people/actors).
Beaton and Saarikivi by cross-referencing noun phrases in the information displayed on the program information overlay against known names of television shows, movies, sporting events and known proper names as disclosed by Houghton.  The suggestion/motivation would have been in order to provide match a database of names of contents that allows the user to view the most relevant search results enhancing the user’s experience.

Allowable Subject Matter
Claims 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 recites capturing screen display data associated with the media program displayed on the display device; analyzing the captured screen display data to determine whether the screen display data includes one or more predefined indicators of the program information overlay; and determining whether the program information overlay is being displayed on the display device based on the one or more predefined indicators and claim 11 recites wherein the one or more predefined indicators include at least one of: a color of the program information overlay, a percentage of display area the program information overlay typically covers when visible, an arrangement of text with the program information overlay, contrast between a portion of a display likely to be displaying the media program and another portion of the display likely to be displaying the program information overlay. However, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 10 and 11.

Conclusion
Claims 1-9 and 12-20 are rejected.
Claims 10 and 11 are objected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/